UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SONYA CONSTANCE DOWDY,                  
               Plaintiff-Appellant,
                 v.
STATE OF NORTH CAROLINA; STATE OF
NORTH CAROLINA DEPARTMENT OF
CORRECTION, Department of Adult                    No. 01-1706
Probation and Parole,
              Defendants-Appellees.
                and
GEORGE J. MCCLEASE, JR.,
                           Defendant.
                                        
           Appeal from the United States District Court
   for the Eastern District of North Carolina, at Elizabeth City.
             Terrence W. Boyle, Chief District Judge.
                         (CA-96-37-2-BO)

                      Submitted: October 17, 2001

                      Decided: November 13, 2001

        Before WILKINS and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Branch Washington Vincent, III, THE TWIFORD LAW FIRM,
L.L.P., Manteo, North Carolina, for Appellant. Roy Cooper, Attorney
2                DOWDY v. STATE OF NORTH CAROLINA
General, Neil Dalton, Assistant Attorney General, Raleigh, North
Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Sonya Constance Dowdy filed a complaint against her former
employer, the North Carolina Department of Correction ("NCDOC"),
and her supervisor, George J. McClease, alleging, inter alia, viola-
tions of Title VII of the Civil Rights Act of 1964, as amended, based
upon McClease’s improper sexual advances and physical contact.*
The district court denied relief, and, on appeal, we reversed and
remanded for the court to consider Dowdy’s claims in light of the
Supreme Court’s decisions in Faragher v. City of Boca Raton, 524
U.S. 775 (1998), and Burlington Industries, Inc. v. Ellerth, 524 U.S.
742 (1998). On remand, the district court granted summary judgment
in NCDOC’s favor, finding that NCDOC established the affirmative
defense to vicarious liability for McClease’s actions. Dowdy appeals,
and we affirm.

  We review de novo a district court’s order granting summary judg-
ment and view the facts in the light most favorable to the nonmoving
party. Kubicko v. Ogden Logistics Servs., 181 F.3d 544, 551 (4th Cir.
1999). Summary judgment is appropriate when no genuine issue of
material fact exists and the moving party is entitled to judgment as a
matter of law. Fed. R. Civ. P. 56(c). Once the moving party dis-
charges its burden by showing that there is an absence of evidence to
support the nonmoving party’s case, Celotex Corp. v. Catrett, 477
U.S. 317, 325 (1986), the nonmoving party must come forward with

  *McClease entered into a consent judgment with Dowdy, and he is not
a party to this appeal.
                 DOWDY v. STATE OF NORTH CAROLINA                     3
specific facts showing that there is a genuine issue for trial. Mat-
sushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87
(1986). Summary judgment will be granted unless a reasonable jury
could return a verdict for the nonmoving party on the evidence
presented. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48
(1986).

   Dowdy argues on appeal that she substantially complied with her
obligation to report the harassment because she told a supervisor,
John Morgan, about it. However, Morgan was a supervisor outside of
Dowdy’s and McClease’s chain of command and, thus, was not one
of the avenues through which the policy provided Dowdy should
report the harassment. Dowdy had a copy of NCDOC’s policy avail-
able to her at her office and had attended a six-hour sexual harassment
training course in April 1992, before the incidents with McClease
occurred. "[P]roof that a plaintiff employee failed to follow a com-
plaint procedure will normally suffice to satisfy the employer’s bur-
den under the second element of the defense." Brown v. Perry, 184
F.3d 388, 395 (4th Cir. 1999) (internal quotation marks and citation
omitted). Although Dowdy asserts that she feared retaliation, "[a]
generalized fear of retaliation does not excuse a failure to report sex-
ual harassment." Barrett v. Applied Radiant Energy Corp., 240 F.3d
262, 267 (4th Cir. 2001). We therefore agree with the district court
that Dowdy unreasonably failed to avail herself of the preventative or
corrective opportunities provided by NCDOC or to otherwise avoid
harm. Faragher, 524 U.S. at 807; Ellerth, 524 U.S. at 765.

   Next, Dowdy challenges the district court’s finding that NCDOC
used reasonable care to prevent and correct McClease’s behavior.
Because NCDOC did not verify that McClease received training on
the sexual harassment policy, Dowdy assumes that McClease
received no training. Dowdy concludes, therefore, that NCDOC’s
failure to train McClease was unreasonable. We have held, however,
that "[d]istribution of an anti-harassment policy provides compelling
proof that the company exercised reasonable care in preventing and
promptly correcting sexual harassment." Barrett, 240 F.3d at 266
(internal quotation marks and citation omitted) (rejecting argument
that employer "never did anything more than distribute its anti-
harassment policy" as "incompatible with the law of this circuit").
4                DOWDY v. STATE OF NORTH CAROLINA
   Dowdy also asserts that NCDOC’s policy was not proven and
effective because she reported the harassment to Morgan, a Chief Pro-
bation Officer like McClease, and Morgan did not inform NCDOC.
Although the district court did not explicitly address this argument in
its opinions, we do not find it persuasive. Morgan had no authority
over McClease to take corrective action, and the record contains no
evidence concerning the specificity of Dowdy’s report to Morgan.
Without more, Dowdy did not forecast evidence sufficient to establish
that NCDOC’s sexual harassment policy was not effective. See
Anderson, 477 U.S. at 250 (stating that mere existence of "scintilla of
evidence" in support of plaintiff’s position will be insufficient to
defeat summary judgment).

   We therefore agree with the district court that NCDOC’s policy
was proven and effective because the policy provided NCDOC’s
employees with many avenues through which to report harassment
and NCDOC promptly investigated the complaints against McClease.
"[W]here, as here, there is no evidence that [NCDOC] adopted or
administered [its] anti-harassment policy in bad faith or that the pol-
icy was otherwise defective or dysfunctional," Brown, 184 F.3d at
396, we find that NCDOC exercised reasonable care to prevent and
promptly correct any harassing behavior. Faragher, 524 U.S. at 807;
Ellerth, 524 U.S. at 765.

  Because NCDOC established each element of the affirmative
defense in Faragher and Ellerth, we hold that the district court did
not err in finding that NCDOC was not vicariously liable for
McClease’s actions. We therefore affirm the district court’s grant of
summary judgment. Dowdy v. North Carolina, No. CA-96-37-2-BO
(E.D.N.C. Feb. 22 & Apr. 19, 2001). We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED